DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource, the system comprising: a plurality of service records one service record for each of a plurality of professional service activities; a plurality of team messaging used by at least a subset of the resources to communicate; to perform the steps of: during a notification specification programming process: (i) receiving a target source indication from a programmer wherein the target source identifies one of the plurality of target source; (ii) receiving a trigger condition set from a programmer wherein the set of trigger conditions specify at least a first condition that warrants a notification; and (iii) receiving audience identifying information indicating at least a first receiver to receive notifications upon the trigger condition set occurring; during normal operation after programming: (i) examining each service record for occurrence of the trigger condition set; (ii) for each service record where trigger condition set occurs: (a) to instantiate a notification; (b) identifying the messaging used by the at least a first receiver; and (c) transmitting the notification to the at least a first receiver. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “programming a set of trigger conditions” is merely following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: messaging application programs, a processor, a target source database, and a notification template.
The processor is merely used to execute instructions (Paragraph 0043). The target source database is merely used to store information for all the projects that are managed (Paragraph 0097). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor,” “target source database,” and “notification template” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the messaging application program is merely used to communicate with other resources and receive a notification (Paragraph 0049). The messaging application program is considered “field of use” (MPEP 2106.05h) as it’s just used to receive/transmit information and does not improve the messaging application program. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of filtering content by only sending some notifications to a user based on predefined rules. The specification shows that the processor is merely used to execute instructions (Paragraph 0043). The target source database is merely used to store information for all the projects that are managed (Paragraph 0097). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). Further, the messaging application program is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource and each resource regularly uses one of several different team messaging to communicate with other resources, the system comprising: a plurality of service records, one service record for each of a plurality of professional service activities; a plurality of team messaging used by at least a subset of the resources to communicate; a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification, and audience specifying information, at least a subset of the notification including a query and receiver selectable options which, when selected, generate a response that is transmitted, the system processor programmed to perform the steps of: (i) receiving and storing responses from resources to prior transmitted notifications; (ii) examining at least a subset of the service records and the response for any one of the trigger condition sets; (iii) upon one of the trigger condition sets occurring, accessing the notification associated with the trigger condition set that occurred; (iv) using the audience specifying information associated with the trigger condition set to identify at least a first receiver; (v) identify the team messaging used by the at least a first receiver; (vi) generating a notification; and (vii) transmitting the notification to the at least a first receiver. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “programming a set of trigger conditions” is merely following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: messaging application programs, a processor, a first source database, a notification specification database, a notification template, and a response database.
The processor is merely used to execute instructions (Paragraph 0043). The first source database is merely used to store a plurality of service records (Paragraph 0049). The notification specification database is merely used to store a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification template, and audience specifying information, at least a subset of the notification templates including a query and receiver selectable options (Paragraph 0049). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). The response database is merely used to store responses from resources (Paragraph 0049).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor,” “first source database,” “notification specification database,” “notification template,” and “response database” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the messaging application program is merely used to communicate with other resources and receive a notification (Paragraph 0049). The messaging application program is considered “field of use” (MPEP 2106.05h) as it’s just used to receive/transmit information and does not improve the messaging application program. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of filtering content by only sending some notifications to a user based on predefined rules. The specification shows that the processor is merely used to execute instructions (Paragraph 0043). The first source database is merely used to store a plurality of service records (Paragraph 0049). The notification specification database is merely used to store a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification template, and audience specifying information, at least a subset of the notification templates including a query and receiver selectable options (Paragraph 0049). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). The response database is merely used to store responses from resources (Paragraph 0049). Further, the messaging application program is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 20
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 20 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 20 recites: A system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource, the system comprising: a plurality of service records, one service record for each of a plurality of professional service activities; a plurality of team messaging using one of the messaging to communicate; a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, the system to perform the steps of: (i) examining at least a subset of the service records for any one of the trigger condition sets; (iii) upon one of the trigger condition sets occurring, accessing the notification associated with the trigger condition set that occurred; (iv) identify the team messaging used by at least a first receiver that is to receive a notification; (vi) generating a notification; and (vii) transmitting the notification to the at least a first receiver. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “programming a set of trigger conditions” is merely following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 20 includes additional elements: messaging application programs, a processor, a first source database, a notification specification database, and a notification template.
The processor is merely used to execute instructions (Paragraph 0043). The first source database is merely used to store a plurality of service records (Paragraph 0049). The notification specification database is merely used to store a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification template, and audience specifying information, at least a subset of the notification templates including a query and receiver selectable options (Paragraph 0049). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor,” “first source database,” “notification specification database,” and “notification template” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the messaging application program is merely used to communicate with other resources and receive a notification (Paragraph 0049). The messaging application program is considered “field of use” (MPEP 2106.05h) as it’s just used to receive/transmit information and does not improve the messaging application program. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of filtering content by only sending some notifications to a user based on predefined rules. The specification shows that the processor is merely used to execute instructions (Paragraph 0043). The first source database is merely used to store a plurality of service records (Paragraph 0049). The notification specification database is merely used to store a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification template, and audience specifying information, at least a subset of the notification templates including a query and receiver selectable options (Paragraph 0049). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). Further, the messaging application program is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 2 is directed to an additional element such as: a simple text editor via a display screen. The text editor is merely used to specify at least a minimum set of notification characteristics (Paragraph 0039). The text editor is considered “field of use” (MPEP 2106.05h) as it’s just used to receive/transmit information and does not improve the interface. Also, at Step 2B, the text editor considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 3 is not directed to any additional claim elements. Rather, this claim offers further descriptive limitations of elements found in the precedent claim and addressed above - such as by specifying: wherein the simple text editor is a JSON text editor. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claim still recites an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 4-5, 7, 10, and 17-18 are not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above - such as by specifying: wherein the step of receiving audience identifying information includes receiving default audience specifying information; and wherein the default audience specifying information includes receiving information that specifies a manager of professional service activities associated with a professional service record; wherein at least a subset of the trigger conditions in the trigger condition set each includes an operation, a value and at least one field; wherein the audience is dynamic; wherein the audience is static and includes specific persons; wherein each service record includes information related to resources allocated to the associated professional service activity; wherein the messaging programs include Slack message sender and MSTeam Message Sender. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 6, 8-9, and 12-16 are directed to additional elements such as: a notification template database; a notification specification database; a notification template; a project management database; an invoicing database; and a graphical user interface. The notification template database is merely used to store a plurality of notification templates (Paragraph 0045). The notification specification database is merely used to store a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification template, and audience specifying information, at least a subset of the notification templates including a query and receiver selectable options (Paragraph 0049). The notification template is merely used to store text that constitutes a notification message (Paragraph 0038). The project management database is merely used to store a dynamic percent of budget spent or completed value (Paragraph 0106). The invoicing database is merely used to store project invoices (Paragraph 0115). The graphical user interface is merely used to guide a programmer through defining customized notification specifications (Paragraph 0204). In this case, “databases” are considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d). Further, the graphical user interface is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the interface is not improved, and interface is just used to receive information from the programmer. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. Examiner recommends to further include the steps of how the programmer is interacting with the graphical user interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0236885 A1), in view of Hughes et al. (US 2009/0327429 A1).
Regarding claim 1, Muller et al. discloses a system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource (Abstract, A method, system and apparatus for publishing activity tasks in a collaborative environment can include the step of publishing selected activity tasks for status viewing by other collaborators in the collaborative environment; Paragraph 0006, A collaborative computing application enjoys substantial advantages over a more conventional, individualized computing application. Specifically, at present it is rare that a goal of any importance is entrusted and reliant upon a single person. In fact, most goals and objectives can be achieved only through the participation of a multiplicity of individuals, each serving a specified role or roles in the process; Paragraph 0008, Project management systems provide means for an individual or a group to define and track project stages with strictly-specified interdependencies), the system comprising: 
a plurality of target source databases, each source database storing a plurality of service records one service record for each of a plurality of professional service activities (Paragraph 0024, The status of the published activity tasks can be periodically updated so that collaborators viewing the published activity tasks can assess the progress of the published activity tasks; Paragraph 0034, Optionally, the record logic 300B can manage the historical logging of the status of published ones of the activity tasks 270 for one or more people 250 and one or more roles 260. In this way, collaborators can reflect on the efficacy for the activities 240 regardless of the collaborator assigned with any particular one of the activity tasks 270. Finally, the display logic 300D can manage the display of the status of published ones of the activity tasks 270 for the benefit of all viewing collaborators. To that end, the display logic 300D can manage a bulletin board of published ones of the activity tasks 270; Examiner notes that Muller et al. discloses “Projects Database” as the database stores data related to people and roles assigned to each activity task. Further Muller et al. discloses “Project Tasks Database” as the database stores data related to status of a given task. Therefore, Muller et al. discloses a plurality of target source databases);
a plurality of team messaging application programs, each messaging application program used by at least a subset of the resources to electronically communicate (Paragraph 0005, Collaborative computing refers to the use by two or more end users of a computing application in order to achieve a common goal. Initially envisioned as a document sharing technology among members of a small workgroup in the corporate environment, collaborative computing has grown today to include a wide variety of technologies arranged strategically to facilitate collaboration among members of a workgroup. No longer merely restricted to document sharing, the modern collaborative environment can include document libraries, chat rooms, video conferencing, application sharing, and discussion forums to name only a few);
a processor programmed to perform the steps of: during a notification specification programming process (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0047, A processor of a general purpose computer): 
(i) receiving a target source indication from a programmer wherein the target source identifies one of the plurality of target source databases (Paragraph 0018, The activity task publication module can include activity task publication logic programmed to publish selected activity tasks for status viewing by other collaborators in the collaborative environment. The activity task publication module further can include activity task inquiry logic programmed to render a status view of published activity tasks based upon one of a selected collaborator or a selected collaborative role. The activity task publication module further can include activity task recording logic programmed to log a history of published activity tasks. Finally, the activity task publication module yet further can include activity task display logic programmed to display a bulletin board of published activity tasks for viewing by a set of collaborators in the collaborative environment; In this case, the system identifies the “Project Tasks Database” as it’s retrieving the status of a given task); 
(ii) receiving a trigger condition set from a programmer wherein the set of trigger conditions specify at least a first database condition that warrants a notification (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
and (iii) receiving audience identifying information indicating at least a first receiver to receive notifications upon the trigger condition set occurring (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed); 
during normal operation after programming: (i) examining each service record for occurrence of the trigger condition set (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(ii) for each service record where trigger condition set occurs (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state): 
(a) using a notification ... to instantiate a notification instance (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(b) identifying the messaging application program used by the at least a first receiver (Paragraph 0029, Finally, an activity map 140 can be provided. The activity map 140 can include an arranged set of electronic mail messages, calendar entries, documents, files and file folders, and applications, such as an application share, discussion thread or chat session, to name a few); 
and (c) transmitting the notification instance to the at least a first receiver via the ... (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed).
Although Muller et al. discloses all the limitations above and sending alerts based on trigger rules (Paragraph 0040), Muller et al. does not specifically disclose using a notification template to instantiate a notification instance and the specific steps of the programming process. 
However, Hughes et al. discloses a processor programmed to perform the steps of: during a notification specification programming process (Paragraph 0029, An embodiment of the present invention uses Extensible Markup Language (XML) for formatting alert messages and as the format for alert data transmission; Paragraph 0131, The following section describes in pseudo code the alert lifecycle, which may be modeled in the Business Process Execution Language (BPEL), in accordance with an embodiment of the present invention. In an embodiment, the BPEL is language used to implement Alert Lifecycle Manager 120. As would be appreciated by those skilled in the relevant art(s), languages other than BPEL, such as Java, may be used to model the alert lifecycle; Paragraph 0143, Computer system 1200 includes one or more processors, such as processor 1204): 
(i) receiving a target source indication from a programmer wherein the target source identifies one of the plurality of target source databases (Figure 5, UAS Subscription Configuration Interface; Paragraph 0041, A user subscribes to a channel and a target, but users can have as many subscriptions to channel and target combinations as needed. It is possible for a user to receive multiple notifications for a single alert or alert escalation based upon multiple, overlapping subscriptions. A subscription is the intersection of a user, a channel, and a target. Although a subscription may reference only a single target, a target can also be a substitution variable that references a list of targets and associated parameters in the original alert message. The user and channel cannot be a substitution variable; Paragraph 0067, In an embodiment, a subscription is an entry identifying the desire for a user to receive Alert Notifications on a specified target sent to a specified channel); 
(ii) receiving a trigger condition set from a programmer wherein the set of trigger conditions specify at least a first database condition that warrants a notification (Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraphs 0128-0129, The third aspect of the alert lifecycle is related to rules that govern the valid state transitions for an alert. The valid states for an alert include, but are not limited to: active; complete; unmanaged; and suppressed. In an embodiment, a user such as a manager, may only wish to receive notifications of completed alerts (i.e., when an alert state is set to complete) and can set subscriptions accordingly. The rules governing state transition include, but are not limited to, those listed and described in Table 7); 
and (iii) receiving audience identifying information indicating at least a first receiver to receive notifications upon the trigger condition set occurring (Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraphs 0128-0129, The third aspect of the alert lifecycle is related to rules that govern the valid state transitions for an alert. The valid states for an alert include, but are not limited to: active; complete; unmanaged; and suppressed. In an embodiment, a user such as a manager, may only wish to receive notifications of completed alerts (i.e., when an alert state is set to complete) and can set subscriptions accordingly. The rules governing state transition include, but are not limited to, those listed and described in Table 7); 
during normal operation after programming:(i) examining each service record for occurrence of the trigger condition set (Paragraph 0056, In step 1, client application 204 sends a JMS message 206 to the UAS inbound queue 122. Alert Lifecycle Manager 120 then picks up JMS message 206 from UAS inbound queue 122 and forwards JMS message 206 to Alert State Manager 110. In step 2 Alert State Manager 110 fetches the inbound Java Message Service (JMS) message 206, parses the message, saves the message details 212 in UAS repository 205, and forwards the message to Target Type Manager 130. The alert life cycle is subsequently managed by Alert Lifecycle Manager 120; Paragraph 0057, In step 3, Target Type Manager 130 checks the subscriptions to alert 206, and then delivers the alert by sending notifications 216 to each user that subscribes to channels that alert 206 arrives on. Users express interest in channels via one or more registered subscriptions. Each subscription includes a transport type 218. As depicted in FIG. 2, transport types 218 can be one or more of JavaMail, Simple Mail Transfer Protocol (SMTP) email, facsimile, JMS, Java Management Extensions (JMX), instant messages, text message, alphanumeric pages, Short Message Service (SMS) messages, script, null target instances, and other electronic communications means to receive and send alert messages; Paragraph 0058, In step 4, UAS Runtime Management Console 224 captures data 222 forwarded by Alert State Manager 110 so that a user can view, manage, and respond to the alert. As depicted in FIG. 2, UAS Runtime Management Console 224 is comprised of a UAS Administration interface 226 and a UAS console 228. UAS Administration interface 226 is described in detail in section 2.4 below); 
(ii) for each service record where trigger condition set occurs (Paragraph 0121, 3.3 Alert State Manager, Alert State Manager 110 is responsible for sending alert notifications, which have either originated from Alert Message Handler 125 or that have been triggered as a result of a response or escalation, to the topic used by Target Type Managers 130): 
(a) using a notification template to instantiate a notification instance (Paragraph 0075, The Response type list can be added to or changed, but must include at least one response type with a state transition to Complete. In an embodiment, a definition template is used to define special processing for alerts identified as a certain type. Alert types classify alert messages so that UAS can manage the lifecycle of alert messages based on a specific alert type; Paragraph 0136, For example, an Alert message can contain a static string and field values as shown in the Extensible Markup Language (XML) Schema Definition (XSD) below. As shown in the following XML, XSD, a user can add or delete fields from an alert message body); 
(b) identifying the messaging application program used by the at least a first receiver (Paragraph 0056, In step 1, client application 204 sends a JMS message 206 to the UAS inbound queue 122. Alert Lifecycle Manager 120 then picks up JMS message 206 from UAS inbound queue 122 and forwards JMS message 206 to Alert State Manager 110. In step 2 Alert State Manager 110 fetches the inbound Java Message Service (JMS) message 206, parses the message, saves the message details 212 in UAS repository 205, and forwards the message to Target Type Manager 130. The alert life cycle is subsequently managed by Alert Lifecycle Manager 120; Paragraph 0057, In step 3, Target Type Manager 130 checks the subscriptions to alert 206, and then delivers the alert by sending notifications 216 to each user that subscribes to channels that alert 206 arrives on. Users express interest in channels via one or more registered subscriptions. Each subscription includes a transport type 218. As depicted in FIG. 2, transport types 218 can be one or more of JavaMail, Simple Mail Transfer Protocol (SMTP) email, facsimile, JMS, Java Management Extensions (JMX), instant messages, text message, alphanumeric pages, Short Message Service (SMS) messages, script, null target instances, and other electronic communications means to receive and send alert messages; Paragraph 0058, In step 4, UAS Runtime Management Console 224 captures data 222 forwarded by Alert State Manager 110 so that a user can view, manage, and respond to the alert. As depicted in FIG. 2, UAS Runtime Management Console 224 is comprised of a UAS Administration interface 226 and a UAS console 228. UAS Administration interface 226 is described in detail in section 2.4 below); 
and (c) transmitting the notification instance to the at least a first receiver via the identified messaging application program (Paragraph 0056, In step 1, client application 204 sends a JMS message 206 to the UAS inbound queue 122. Alert Lifecycle Manager 120 then picks up JMS message 206 from UAS inbound queue 122 and forwards JMS message 206 to Alert State Manager 110. In step 2 Alert State Manager 110 fetches the inbound Java Message Service (JMS) message 206, parses the message, saves the message details 212 in UAS repository 205, and forwards the message to Target Type Manager 130. The alert life cycle is subsequently managed by Alert Lifecycle Manager 120; Paragraph 0057, In step 3, Target Type Manager 130 checks the subscriptions to alert 206, and then delivers the alert by sending notifications 216 to each user that subscribes to channels that alert 206 arrives on. Users express interest in channels via one or more registered subscriptions. Each subscription includes a transport type 218. As depicted in FIG. 2, transport types 218 can be one or more of JavaMail, Simple Mail Transfer Protocol (SMTP) email, facsimile, JMS, Java Management Extensions (JMX), instant messages, text message, alphanumeric pages, Short Message Service (SMS) messages, script, null target instances, and other electronic communications means to receive and send alert messages; Paragraph 0058, In step 4, UAS Runtime Management Console 224 captures data 222 forwarded by Alert State Manager 110 so that a user can view, manage, and respond to the alert. As depicted in FIG. 2, UAS Runtime Management Console 224 is comprised of a UAS Administration interface 226 and a UAS console 228. UAS Administration interface 226 is described in detail in section 2.4 below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template to instantiate a notification instance of the invention of Hughes et al. because doing so would allow the system to send an alert message, wherein the alert message contains a static string and field values as shown in the Extensible Markup Language (XML) Schema Definition (XSD) (see Hughes et al., Paragraphs 0134-0136). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses all the limitations above and sending alerts based on trigger rules (Paragraph 0040), Muller et al. does not specifically disclose the specific steps of the programming process. 
However, Hughes et al. discloses wherein the steps of receiving a target source indication and a trigger condition set include presenting a simple text editor via a display screen and receiving text expressions from a programmer that are entered into the text editor via a user input device (Paragraph 0029, An embodiment of the present invention uses Extensible Markup Language (XML) for formatting alert messages and as the format for alert data transmission; Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraph 0136, In an embodiment, Short/Long text fields are used to carry an alert message. For example, an Alert message can contain a static string and field values as shown in the Extensible Markup Language (XML) Schema Definition (XSD) below. As shown in the following XML, XSD, a user can add or delete fields from an alert message body; Examiner notes that the XML is a simple text editor).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules of the invention of Muller et al. to further specify that an Extensible Markup Language (XML) is used for programming the trigger conditions is of the invention of Hughes et al. because doing so would allow the system to deliver an alert based on a user defined XML Path Language filter (see Hughes et al., Paragraph 0065). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. further discloses wherein the step of receiving audience identifying information includes receiving default audience specifying information (Paragraph 0031, The people and roles view 230 can include one or more people 250 and one or more roles 260. Importantly, references to the people 250 and roles 260 can be included in the activity tasks 270; Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed; Examiner interprets “one or more roles 260” as the “audience specifying information”).
Regarding claim 5, which is dependent of claim 4, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 4. Muller et al. further discloses wherein the default audience specifying information includes receiving information that specifies a [role] of professional service activities associated with a professional service record (Paragraph 0031, The people and roles view 230 can include one or more people 250 and one or more roles 260. Importantly, references to the people 250 and roles 260 can be included in the activity tasks 270; Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed; Examiner interprets “one or more roles 260” as the “audience specifying information”).
	Although Muller et al. discloses wherein audience specifying information includes receiving information that specifies a role, Muller et al. does not specifically disclose wherein the role specifies a manager.
	However, Hughes et al. discloses wherein the default audience specifying information includes receiving information that specifies a manager of ... associated with a ... record (Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraphs 0128-0129, The third aspect of the alert lifecycle is related to rules that govern the valid state transitions for an alert. The valid states for an alert include, but are not limited to: active; complete; unmanaged; and suppressed. In an embodiment, a user such as a manager, may only wish to receive notifications of completed alerts (i.e., when an alert state is set to complete) and can set subscriptions accordingly. The rules governing state transition include, but are not limited to, those listed and described in Table 7).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein the defined/programmed rules include audience specifying information (e.g. collaborative roles) of the invention of Muller et al. to further specify wherein the default audience specifying information includes receiving information that specifies a manager of the invention of the invention of Hughes et al. because doing so would allow the system to only send notifications of completed alerts to managers (see Hughes et al., Paragraphs 0128-0129). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040), Muller et al. does not specifically disclose a plurality of notification templates and receiving a notification template selection from a programmer.
	However, Hughes et al. discloses a notification template database that stores a plurality of notification templates and wherein the processor is further programmed to perform the steps of receiving a notification template selection from a programmer that identifies at least one of the plurality of notification templates to use to generate instances of notifications when trigger conditions occur (see Figure 6 and related text in Paragraph 0075, According to an embodiment of the invention, an alert type definition identifies the notification text for an alert instance and an unlimited list of statuses an alert instance can be in or have. In accordance with an embodiment, alert instances are associated with an Alert Type in the Alert XML message. If the Alert Type is not identified in the Alert XML message, then the alert instance is unmanaged. A typical alert may have a list of response types/statuses including Active, Complete, and Escalate. The Response type list can be added to or changed, but must include at least one response type with a state transition to Complete. In an embodiment, a definition template is used to define special processing for alerts identified as a certain type).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template to instantiate a notification instance of the invention of Hughes et al. because doing so would allow the system to use a definition template is used to define special processing for alerts identified as a certain type (see Hughes et al., Paragraphs 0075). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. further discloses wherein at least a subset of the trigger conditions in the trigger condition set each includes an operation, a value and at least one field (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state).
Regarding claim 10, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. further discloses wherein the audience is dynamic (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed; Examiner notes that the trigger condition can be different for each activity task, wherein each activity task is associated with a specific group of people and roles. Therefore, based on broadest reasonable interpretation in light of the specification, Muller et al. discloses a “wherein the audience is dynamic” because the system identifies any users associated with a specific activity or roles).
Regarding claim 11, which is dependent of claim 10, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 10. Although Muller et al. discloses wherein the audience is dynamic, Muller et al. does not specifically disclose wherein the audience is static. 
	However, Hughes et al. discloses wherein the audience is static (Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraphs 0128-0129, The third aspect of the alert lifecycle is related to rules that govern the valid state transitions for an alert. The valid states for an alert include, but are not limited to: active; complete; unmanaged; and suppressed. In an embodiment, a user such as a manager, may only wish to receive notifications of completed alerts (i.e., when an alert state is set to complete) and can set subscriptions accordingly. The rules governing state transition include, but are not limited to, those listed and described in Table 7; Based on broadest reasonable interpretation in light of the specification, Hughes et al. discloses a “wherein the audience is static” because a specific person can receive notifications of completed alerts).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to users associated with a specific role of the invention of Muller et al. to further specify wherein the notification is sent to a specific person (e.g. manager) of the invention of Hughes et al. because doing so would allow the system to send a notification to a manager of completed alerts (see Hughes et al., Paragraph 0065). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. further discloses wherein the plurality of target source databases include at least one project management database (Paragraph 0034, Optionally, the record logic 300B can manage the historical logging of the status of published ones of the activity tasks 270 for one or more people 250 and one or more roles 260. In this way, collaborators can reflect on the efficacy for the activities 240 regardless of the collaborator assigned with any particular one of the activity tasks 270. Finally, the display logic 300D can manage the display of the status of published ones of the activity tasks 270 for the benefit of all viewing collaborators. To that end, the display logic 300D can manage a bulletin board of published ones of the activity tasks 270; Examiner notes that the record logic 300B is a database that stores status data of the activity tasks).
Regarding claim 15, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses wherein the step of receiving a trigger condition set includes receiving a first trigger condition set associate with the first target source (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state), Muller does not specifically disclose wherein the step if receiving a target source includes receiving at least first and second target sources, the step of receiving a trigger condition set includes receiving first and second trigger condition sets associate with the first and second target sources, respectively, and the step of examining each service record for occurrence of the trigger condition set including examining each service record in the first target source for the first condition set and each service record in the second target source for the second trigger condition set.
	However, Hughes et al. discloses wherein the step if receiving a target source includes receiving at least first and second target sources, the step of receiving a trigger condition set includes receiving first and second trigger condition sets associate with the first and second target sources, respectively (Figure 5, UAS Subscription Configuration Interface; Paragraph 0041, A user subscribes to a channel and a target, but users can have as many subscriptions to channel and target combinations as needed. It is possible for a user to receive multiple notifications for a single alert or alert escalation based upon multiple, overlapping subscriptions. A subscription is the intersection of a user, a channel, and a target. Although a subscription may reference only a single target, a target can also be a substitution variable that references a list of targets and associated parameters in the original alert message. The user and channel cannot be a substitution variable; Paragraph 0067, In an embodiment, a subscription is an entry identifying the desire for a user to receive Alert Notifications on a specified target sent to a specified channel; Paragraph 0075, The Response type list can be added to or changed, but must include at least one response type with a state transition to Complete. In an embodiment, a definition template is used to define special processing for alerts identified as a certain type. Alert types classify alert messages so that UAS can manage the lifecycle of alert messages based on a specific alert type; Examiner interprets each subscription channel as a target source, and the step of examining each service record for occurrence of the trigger condition set including examining each service record in the first target source for the first condition set and each service record in the second target source for the second trigger condition set (Paragraph 0057, In step 3, Target Type Manager 130 checks the subscriptions to alert 206, and then delivers the alert by sending notifications 216 to each user that subscribes to channels that alert 206 arrives on. Users express interest in channels via one or more registered subscriptions).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules of the invention of Muller et al. to further specify the use of a definition template of the invention of Hughes et al. because doing so would allow the user to define special processing for alerts identified as a certain type (see Hughes et al., Paragraph 0075). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses receiving a trigger condition set from a programmer wherein the set of trigger conditions specify at least a first database condition that warrants a notification (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state), Muller et al. does not specifically disclose wherein the receiving steps include providing a graphical user interface via a display screen that presents a series of screen shots that request information related to target source, trigger condition set and audience, the processor further programmed to convert programmer source, trigger condition set and audience definitions into simple text expressions that together define a text based notification specification.
	However, Hughes et al. discloses wherein the receiving steps include providing a graphical user interface via a display screen that presents a series of screen shots that request information related to target source, trigger condition set and audience, the processor further programmed to convert programmer source (Paragraph 0065, alert delivery can be restricted to a specific alert state, or those that meet the criteria of a user defined XML Path Language (XPath) filter. The criteria may be set via the web-based UI by administrators and users; Paragraphs 0128-0129, The third aspect of the alert lifecycle is related to rules that govern the valid state transitions for an alert. The valid states for an alert include, but are not limited to: active; complete; unmanaged; and suppressed. In an embodiment, a user such as a manager, may only wish to receive notifications of completed alerts (i.e., when an alert state is set to complete) and can set subscriptions accordingly. The rules governing state transition include, but are not limited to, those listed and described in Table 7), trigger condition set and audience definitions into simple text expressions that together define a text based notification specification (Paragraph 0056, In step 1, client application 204 sends a JMS message 206 to the UAS inbound queue 122. Alert Lifecycle Manager 120 then picks up JMS message 206 from UAS inbound queue 122 and forwards JMS message 206 to Alert State Manager 110. In step 2 Alert State Manager 110 fetches the inbound Java Message Service (JMS) message 206, parses the message, saves the message details 212 in UAS repository 205, and forwards the message to Target Type Manager 130. The alert life cycle is subsequently managed by Alert Lifecycle Manager 120; Paragraph 0057, In step 3, Target Type Manager 130 checks the subscriptions to alert 206, and then delivers the alert by sending notifications 216 to each user that subscribes to channels that alert 206 arrives on. Users express interest in channels via one or more registered subscriptions. Each subscription includes a transport type 218. As depicted in FIG. 2, transport types 218 can be one or more of JavaMail, Simple Mail Transfer Protocol (SMTP) email, facsimile, JMS, Java Management Extensions (JMX), instant messages, text message, alphanumeric pages, Short Message Service (SMS) messages, script, null target instances, and other electronic communications means to receive and send alert messages; Paragraph 0058, In step 4, UAS Runtime Management Console 224 captures data 222 forwarded by Alert State Manager 110 so that a user can view, manage, and respond to the alert. As depicted in FIG. 2, UAS Runtime Management Console 224 is comprised of a UAS Administration interface 226 and a UAS console 228. UAS Administration interface 226 is described in detail in section 2.4 below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules of the invention of Muller et al. to further specify that an Extensible Markup Language (XML) is used for programming the trigger conditions is of the invention of Hughes et al. because doing so would allow the system to deliver an alert based on a user defined XML Path Language filter (see Hughes et al., Paragraph 0065). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. further discloses wherein each service record includes information related to resources allocated to the associated professional service activity (Paragraph 0034, Optionally, the record logic 300B can manage the historical logging of the status of published ones of the activity tasks 270 for one or more people 250 and one or more roles 260. In this way, collaborators can reflect on the efficacy for the activities 240 regardless of the collaborator assigned with any particular one of the activity tasks 270. Finally, the display logic 300D can manage the display of the status of published ones of the activity tasks 270 for the benefit of all viewing collaborators. To that end, the display logic 300D can manage a bulletin board of published ones of the activity tasks 270).
Regarding claim 18, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. and Hughes et al. disclose a plurality of messaging programs (Muller et al., Paragraph 0005, chat rooms, application sharing, etc.; Hughes et al., Paragraph 0057, email, instant messages, etc.), the combination of Muller et al. and Hughes et al. does not specifically disclose wherein the messaging programs include Slack message sender and MSTeam Message Sender.
	However, Rubinstein et al. discloses wherein the messaging programs include Slack message sender and MSTeam Message Sender (Paragraph 0040, FIG. 1A illustrates an example UI 100 of a collaboration application in which a text file 102 is opened within a word processing application. The collaboration application is a software application that may hold a variety of content for multiple users to interact with simultaneously and/or sequentially. The collaboration application may include functionality such as a chat function, live video streams, live audio streams, and file sharing. Examples of collaboration applications include MICROSOFT TEAMS, SLACK, GOOGLE HANGOUTS, and FACEBOOK WORKPLACE. The collaboration application may be any type of application and is not limited to only applications with specific types of functionality (e.g., video streaming, audio streaming, etc.)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent via one of the plurality of messaging programs in response of the trigger condition of the invention of Muller et al. to further specify wherein the plurality of messaging programs include Slack message sender and MSTeam Message Sender of the invention of Rubinstein et al.  because doing so would allow the system to send information to multiple users by using collaboration applications such as MICROSOFT TEAMS or SLACK (see Rubinstein et al., Paragraph 0040). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0236885 A1), in view of Hughes et al. (US 2009/0327429 A1), in further view of Yang et al. (US 2021/0392197 A1).
Regarding claim 3, which is dependent of claim 2, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 2. Although Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040) and Hughes et al. discloses an XML text editor for formatting alert messages (Paragraphs 0029 & 0136), the combination of Muller et al. and Hughes et al. does not specifically disclose wherein the simple text editor is a JSON text editor.
	However, Yang et al. discloses wherein the simple text editor is a JSON text editor (TABLE 6.1.6.2.16-1 – continued, attribute, This IE shall contain carry a JSON pointer to an attribute of the NF profile, to which the condition(s) shall be applied; conditions, This IE shall indicate under which condition(s), the change of the attribute shall be reported with a notification).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein an Extensible Markup Language (XML) is used for programming the trigger conditions of the invention of Muller et al. and Hughes et al. to further specify that a JSON text editor is used for programming the trigger conditions is of the invention of the invention of Yang et al. because doing so would allow a user to indicate, under which conditions, the change of the attribute shall be reported with a notification (see Yang et al., TABLE 6.1.6.2.16-1). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0236885 A1), in view of Hughes et al. (US 2009/0327429 A1), in further view of Chi et al. (US 2013/0179515 A1).
Regarding claim 8, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040) and receiving responses from resources about the status of a given task (Paragraph 0038). Hughes et al. discloses a Unified Alert Service that provides receive-response messaging (Paragraph 0053). Although the combination of Muller et al. and Hughes et al. discloses all the limitations above, the combination of Muller et al. and Hughes et al. does not specifically disclose the specific steps of how the notification instance is programmed to show specific questions and receive a selected answer in a return message. 
However, Chi et al. discloses the programming process wherein the notification instance includes a query and a plurality of receiver selectable answers and wherein, when an answer is selected by the first receiver (Paragraph 0036, The user can type a response to the co author assignment directly into the email. In another embodiment, a list of response choices (e.g., accept, reject/decline, transfer, etc.) is presented to the participant within the email. The user is then able to select one of these choices for responding to the co-authoring request), the processor is further programmed to receive the answer in a return message via the identified messaging application program (Paragraph 0057, This assignment email message 500 also includes a message 506 from the coordinator that was extracted from the first section 302 of the message 300 received from the coordinator. This message provides the participant with some context about the assignment. The message 500 also includes instructions 508 that indicate how the co-author can provide the requested information. For example, the message 500 shown in FIG. 5 indicates that the user can fill out the template sections in the message or go to the wiki page 400 and directly enter the requested information. The message 500 indicates the actual assignment defined by the coordinator (e.g., section 304 of the email message 300 in FIG. 3). For example, the message 500 includes a content field 510, due date/time field 512, and instructions field 514. As discussed above, the content field 510 is where the co-author enters the information (content) associated with their designated section. If the coordinator included part of this information, the email message includes this information. For example, the message 500 includes "Project 1", which was provided by the coordinator. The due date/time field 512 indicates when the content to be provided by the co-author is to be submitted to the collaboration environment 111. The instructions field 512 comprises the instructions given by the coordinator to the co-author for providing the requested information; Paragraph 0059, If a participant decides to accept the task, the participant can simply include the requested content in a reply email message that is sent to the collaboration environment 111. For example, FIG. 6 shows an exemplary email message 600 created by a co-author in response to the notification message received from the collaboration environment 111. In this embodiment, a reply template is attached to or embedded within each notification email (or reminder email) sent to a participant; Examiner notes that the email includes a question to request an update on Project 1, wherein the update is requested every month).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template including a query and receiver selectable options which, when selected, generate a response that is transmitted to the system processor of the invention of Chi et al. because doing so would allow allows users to use templates to specify their requests in emails and the emailed requests can be interpreted by the collaboration environment 111 to automatically drive the collaboration flow (e.g., notifying co-authors about their tasks or extracting a co-author's response from an email) (see Chi et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, which is dependent of claim 8, the combination of Muller et al., Hughes et al., and Chi et al. discloses all the limitations in claim 8. Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040) and receiving responses from resources about the status of a given task (Paragraph 0038). Hughes et al. discloses a Unified Alert Service that provides receive-response messaging (Paragraph 0053). Although the combination of Muller et al. and Hughes et al. discloses all the limitations above, the combination of Muller et al. and Hughes et al. does not specifically disclose the specific steps of how the notification instance is programmed to show specific questions and receive a selected answer in a return message.
However, Chi et al. further including a notification specification database that stores a plurality of notification specifications including at least a second notification specification that includes a second trigger condition set, wherein information in the return message operates as a trigger condition in the second trigger condition set so that the system processor responds to the return message by generating and transmitting a second notification to the receiver (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0050, Remind template; Paragraph 0067, The collaboration environment 111 can also automatically send a status report to users whenever appropriate. For example, in this embodiment the collaboration environment 111 automatically sends a status report to the coordinator, when sending a reminder to the designated participants, as shown in FIG. 8. As can be seen in FIG. 8, the status report 800 includes a status field 802 and a document field 804. The status field 802 includes status information associated with a collaboration projection. This status information can include content heading information 806, designated co-author information 808, due date/time information 810, and status information 812 (e.g., completed, not started, in progress, etc.). The document field 804 can include any content that has been gathered from the associated wiki 400. Users can explicitly request a status report from the collaboration environment 111 as well; Examiner notes that after updates from the Projects have been received from all the participants, another message is generated to the participants to provide a summary of the Projects).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template including a query and receiver selectable options which, when selected, generate a response that is transmitted to the system processor of the invention of Chi et al. because doing so would allow allows users to use templates to specify their requests in emails and the emailed requests can be interpreted by the collaboration environment 111 to automatically drive the collaboration flow (e.g., notifying co-authors about their tasks or extracting a co-author's response from an email) (see Chi et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040) and Hughes et al. discloses an XML text editor and templates for formatting alert messages (Paragraphs 0029, 0074, and 0136), the combination of Muller et al. and Hughes et al. does not specifically disclose wherein the notification template includes text and variable fields and wherein the processor fills in the variable fields automatically using information from other system databases.
	However, Chi et al. discloses wherein the notification template includes text and variable fields and wherein the processor fills in the variable fields automatically using information from other system databases (Paragraph 0067, The collaboration environment 111 can also automatically send a status report to users whenever appropriate. For example, in this embodiment the collaboration environment 111 automatically sends a status report to the coordinator, when sending a reminder to the designated participants, as shown in FIG. 8. As can be seen in FIG. 8, the status report 800 includes a status field 802 and a document field 804. The status field 802 includes status information associated with a collaboration projection. This status information can include content heading information 806, designated co-author information 808, due date/time information 810, and status information 812 (e.g., completed, not started, in progress, etc.). The document field 804 can include any content that has been gathered from the associated wiki 400. Users can explicitly request a status report from the collaboration environment 111 as well; Examiner interprets the “status column 812” as the variable field).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template, wherein the notification template includes text and variable fields of the invention of Chi et al. because doing so would allow allows users to use templates to specify their requests in emails and the emailed requests can be interpreted by the collaboration environment 111 to automatically drive the collaboration flow (e.g., notifying co-authors about their tasks or extracting a co-author's response from an email) (see Chi et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0236885 A1), in view of Hughes et al. (US 2009/0327429 A1), in further view of Fleiss (US 8543438 B1).
Regarding claim 14, which is dependent of claim 1, the combination of Muller et al. and Hughes et al. discloses all the limitations in claim 1. Although Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040) and a plurality of target source databases (Paragraphs 0024 & 0034, status of each activity, wherein each activity is associated with people and roles) and Hughes et al. discloses an XML text editor for formatting alert messages for a certain target type (Paragraphs 0029, 0048, and 0136), the combination of Muller et al. and Hughes et al. does not specifically disclose wherein the plurality of target source databases includes at least one invoicing database.
	However, Fleiss discloses wherein the plurality of target source databases includes at least one invoicing database (Column 6, lines 62-67, The users of the system, typically a Project Manager, Business Analyst and/or a Project Portfolio Manager, may input a request for a specific or custom report dynamically update, e.g. create, delete, and/or modify currently active project requirements, schedules, options, and event triggers to assure the organization's projects are delivered within cost, delivered on time, with high quality, completed project requirements; Column 8, lines 40-44, Selection criteria database 128 may contain the name of each project evaluation criterion, identify the data type for each database entry, such as a link or numerical value, and relate descriptive information regarding each criterion; Column 12, lines 45-48, The AHS value of Equation may be used to estimate project cost and may provide for quality metrics based on the calculated cost effectiveness for each team member; Examiner notes that actual cost in Project Management is based on invoices submitted by the contractor).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein the rules are applied to a plurality of databases of the invention of Muller et al. to further incorporate wherein the plurality of target source databases includes at least one invoicing database of the invention of Hughes et al. because doing so would allow the system to further track quality metrics (e.g. cost effectiveness) and create a report when the organization’s projects are not within cost (see Fleiss, Column 6, lines 62-67). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0236885 A1), in view of Chi et al. (US 2013/0179515 A1).
Regarding claim 19, Muller et al. discloses a system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource (Abstract, A method, system and apparatus for publishing activity tasks in a collaborative environment can include the step of publishing selected activity tasks for status viewing by other collaborators in the collaborative environment; Paragraph 0006, A collaborative computing application enjoys substantial advantages over a more conventional, individualized computing application. Specifically, at present it is rare that a goal of any importance is entrusted and reliant upon a single person. In fact, most goals and objectives can be achieved only through the participation of a multiplicity of individuals, each serving a specified role or roles in the process; Paragraph 0008, Project management systems provide means for an individual or a group to define and track project stages with strictly-specified interdependencies) and each resource regularly uses one of several different team messaging application programs to communicate with other resources (Paragraph 0005, Collaborative computing refers to the use by two or more end users of a computing application in order to achieve a common goal. Initially envisioned as a document sharing technology among members of a small workgroup in the corporate environment, collaborative computing has grown today to include a wide variety of technologies arranged strategically to facilitate collaboration among members of a workgroup. No longer merely restricted to document sharing, the modern collaborative environment can include document libraries, chat rooms, video conferencing, application sharing, and discussion forums to name only a few), the system comprising: 
a system processor (Paragraph 0047, A processor of a general purpose computer); 
at least a first source database storing a plurality of service records, one service record for each of a plurality of professional service activities (Paragraph 0034, The record logic 300B can manage the historical logging of the status of published ones of the activity tasks 270 for one or more people 250 and one or more roles 260. In this way, collaborators can reflect on the efficacy for the activities 240 regardless of the collaborator assigned with any particular one of the activity tasks 270); 
a plurality of team messaging application programs, each messaging application program used by at least a subset of the resources to electronically communicate (Paragraph 0005, Collaborative computing refers to the use by two or more end users of a computing application in order to achieve a common goal. Initially envisioned as a document sharing technology among members of a small workgroup in the corporate environment, collaborative computing has grown today to include a wide variety of technologies arranged strategically to facilitate collaboration among members of a workgroup. No longer merely restricted to document sharing, the modern collaborative environment can include document libraries, chat rooms, video conferencing, application sharing, and discussion forums to name only a few);
a notification specification database storing a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition, a notification ..., and audience specifying information (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed), at least a subset of the notification ... including a query and receiver ... options which, when ..., generate a response that is transmitted to the system processor, the system processor programmed to perform the steps of: (i) receiving and storing responses from resources to prior transmitted notifications in a response database (Paragraph 0038, In block 335, the activity task can be published according to the specified options, status, duration and frequency. Subsequently, in decision block 340 it can be determined whether the frequency parameter indicates a need to update the status of the published activity task for the benefit of viewing collaborators. If so, in block 345 the status of the published activity task can be updated; Examiner interprets the updated status of the tasks as the responses from resources);
(ii) examining at least a subset of the service records and the response database for any one of the trigger condition sets (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(iii) upon one of the trigger condition sets occurring, accessing the notification ... associated with the trigger condition set that occurred (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(iv) using the audience specifying information associated with the trigger condition set to identify at least a first receiver (Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed); 
(v) identify the team messaging application program used by the at least a first receiver (Paragraph 0029, Finally, an activity map 140 can be provided. The activity map 140 can include an arranged set of electronic mail messages, calendar entries, documents, files and file folders, and applications, such as an application share, discussion thread or chat session, to name a few); 
(vi) generating a notification using the accessed notification ... (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed); 
and (vii) transmitting the notification to the at least a first receiver using the ... (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed).
Although Muller et al. discloses sending alerts based on trigger rules (Paragraph 0040), multiple team application programs (Paragraph 0029), and receiving responses from resources about the status of a given task (Paragraph 0038), Muller et al. does not specifically disclose using a notification template to instantiate a notification instance and transmitting the notification to the at least a first receiver using the identified team application program.
However, Chi et al. discloses a notification specification database storing a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request, a notification template (Paragraph 0057, This assignment email message 500 also includes a message 506 from the coordinator that was extracted from the first section 302 of the message 300 received from the coordinator. This message provides the participant with some context about the assignment. The message 500 also includes instructions 508 that indicate how the co-author can provide the requested information. For example, the message 500 shown in FIG. 5 indicates that the user can fill out the template sections in the message or go to the wiki page 400 and directly enter the requested information. The message 500 indicates the actual assignment defined by the coordinator (e.g., section 304 of the email message 300 in FIG. 3). For example, the message 500 includes a content field 510, due date/time field 512, and instructions field 514. As discussed above, the content field 510 is where the co-author enters the information (content) associated with their designated section. If the coordinator included part of this information, the email message includes this information. For example, the message 500 includes "Project 1", which was provided by the coordinator. The due date/time field 512 indicates when the content to be provided by the co-author is to be submitted to the collaboration environment 111. The instructions field 512 comprises the instructions given by the coordinator to the co-author for providing the requested information; Paragraph 0059, If a participant decides to accept the task, the participant can simply include the requested content in a reply email message that is sent to the collaboration environment 111. For example, FIG. 6 shows an exemplary email message 600 created by a co-author in response to the notification message received from the collaboration environment 111. In this embodiment, a reply template is attached to or embedded within each notification email (or reminder email) sent to a participant; Examiner notes that the email includes a question to request an update on Project 1, wherein the update is requested every month), and audience specifying information (Paragraph 0042, The content field 310 comprises the information (content) to be authored by a designated participant. For example, FIG.3 shows that the coordinator has indicated that Team Member 1 is to author “Project 1' content), at least a subset of the notification templates including a query and receiver selectable options which, when selected, generate a response that is transmitted to the system processor (Paragraph 0036, The user can type a response to the co author assignment directly into the email. In another embodiment, a list of response choices (e.g., accept, reject/decline, transfer, etc.) is presented to the participant within the email. The user is then able to select one of these choices for responding to the co-authoring request), the system processor programmed to perform the steps of: (i) receiving and storing responses from resources to prior transmitted notifications in a response database (Paragraph 0067, The collaboration environment 111 can also automatically send a status report to users whenever appropriate. For example, in this embodiment the collaboration environment 111 automatically sends a status report to the coordinator, when sending a reminder to the designated participants, as shown in FIG. 8. As can be seen in FIG. 8, the status report 800 includes a status field 802 and a document field 804. The status field 802 includes status information associated with a collaboration projection. This status information can include content heading information 806, designated co-author information 808, due date/time information 810, and status information 812 (e.g., completed, not started, in progress, etc.). The document field 804 can include any content that has been gathered from the associated wiki 400. Users can explicitly request a status report from the collaboration environment 111 as well; Examiner notes that after updates from the Projects have been received from all the participants, another message is generated to the participants to provide a summary of the Projects);
(ii) examining at least a subset of the service records and the response database for any one of the trigger condition sets (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request; In this case, when the system detects that the user has updated a status of a task, the system sends an email to the coordinator with a status report); 
(iii) upon one of the trigger condition sets occurring, accessing the notification template associated with the trigger condition set that occurred (Paragraph 0050, As shown in Formula 2, the Remind template has three basic elements: timer, targetAuthor, and message. Here the timer defines when the reminder should be sent to one or more target authors. In this embodiment, the target authors are those who have not finished their assigned tasks when the timer expires; Paragraph 0053, As can be seen, the messaging templates discussed above allow a coordinator to easily specify a set of co-authoring tasks and/or management actions in an email message); 
(iv) using the audience specifying information associated with the trigger condition set to identify at least a first receiver (Paragraph 0042, The content field 310 comprises the information (content) to be authored by a designated participant. For example, FIG.3 shows that the coordinator has indicated that Team Member 1 is to author “Project 1' content); 
(v) identify the team messaging application program used by the at least a first receiver (Paragraph 0029, The collaboration environment 111 allows users to specify participants names or email addresses. The collaboration environment 111 maps names to email addresses before emailing designated participants about their tasks upon a Send Task request); 
(vi) generating a notification using the accessed notification template (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request); 
and (vii) transmitting the notification to the at least a first receiver using the identified team application program (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification is using a notification template including a query and receiver selectable options which, when selected, generate a response that is transmitted to the system processor of the invention of Chi et al. because doing so would allow allows users to use templates to specify their requests in emails and the emailed requests can be interpreted by the collaboration environment 111 to automatically drive the collaboration flow (e.g., notifying co-authors about their tasks or extracting a co-author's response from an email) (see Chi et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Muller et al. discloses a system for managing professional services for an entity that employs a plurality of persons wherein each person is a resource (Abstract, A method, system and apparatus for publishing activity tasks in a collaborative environment can include the step of publishing selected activity tasks for status viewing by other collaborators in the collaborative environment; Paragraph 0006, A collaborative computing application enjoys substantial advantages over a more conventional, individualized computing application. Specifically, at present it is rare that a goal of any importance is entrusted and reliant upon a single person. In fact, most goals and objectives can be achieved only through the participation of a multiplicity of individuals, each serving a specified role or roles in the process; Paragraph 0008, Project management systems provide means for an individual or a group to define and track project stages with strictly-specified interdependencies), the system comprising: 
a system processor (Paragraph 0047, A processor of a general purpose computer); 
at least a first source database storing a plurality of service records, one service record for each of a plurality of professional service activities (Paragraph 0034, The record logic 300B can manage the historical logging of the status of published ones of the activity tasks 270 for one or more people 250 and one or more roles 260. In this way, collaborators can reflect on the efficacy for the activities 240 regardless of the collaborator assigned with any particular one of the activity tasks 270); 
a plurality of team messaging application programs, each resource routinely using one of the messaging application programs to electronically communicate (Paragraph 0005, Collaborative computing refers to the use by two or more end users of a computing application in order to achieve a common goal. Initially envisioned as a document sharing technology among members of a small workgroup in the corporate environment, collaborative computing has grown today to include a wide variety of technologies arranged strategically to facilitate collaboration among members of a workgroup. No longer merely restricted to document sharing, the modern collaborative environment can include document libraries, chat rooms, video conferencing, application sharing, and discussion forums to name only a few); 
a notification specification database storing a plurality of notification specifications, each notification specification defining a trigger condition set including at least one trigger condition (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state), the system processor programmed to perform the steps of: 
(i) examining at least a subset of the service records for any one of the trigger condition sets (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(iii) upon one of the trigger condition sets occurring, accessing the notification ... associated with the trigger condition set that occurred (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state); 
(iv) identify the team messaging application program used by at least a first receiver that is to receive a notification (Paragraph 0029, Finally, an activity map 140 can be provided. The activity map 140 can include an arranged set of electronic mail messages, calendar entries, documents, files and file folders, and applications, such as an application share, discussion thread or chat session, to name a few); 
(vi) generating a notification using the accessed notification ... (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed); 
and (vii) transmitting the notification to the at least a first receiver using the ... (Paragraph 0040, In decision block 390 it can be determined whether a "deep inquiry" is desired. A deep inquiry can include in block 395 the specification of an alert according to trigger rules such as the state of a published activity task. Examples can include triggering an alert when a parameter in the activity task changes to a certain value, or exceeds a certain value, or falls below a certain value. Other examples can include a change in state for the activity task, or when the activity task attains a specified state; Paragraph 0041, In any case, in block 400, the inquiry can be processed and the status of the published activity tasks for the selected collaborators or collaborative roles can be displayed).
Although Muller et al. discloses all the limitations above and sending alerts based on trigger rules (Paragraph 0040), Muller et al. does not specifically disclose using a notification template to instantiate a notification instance.
However, Chi et al. discloses: (i) examining at least a subset of the service records for any one of the trigger condition sets (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants); 
(iii) upon one of the trigger condition sets occurring, accessing the notification template associated with the trigger condition set that occurred (Paragraph 0050, As shown in Formula 2, the Remind template has three basic elements: timer, targetAuthor, and message. Here the timer defines when the reminder should be sent to one or more target authors. In this embodiment, the target authors are those who have not finished their assigned tasks when the timer expires; Paragraph 0053, As can be seen, the messaging templates discussed above allow a coordinator to easily specify a set of co-authoring tasks and/or management actions in an email message); 
(iv) identify the team messaging application program used by at least a first receiver that is to receive a notification (Paragraph 0029, The collaboration environment 111 allows users to specify participants names or email addresses. The collaboration environment 111 maps names to email addresses before emailing designated participants about their tasks upon a Send Task request); 
(vi) generating a notification using the accessed notification templates (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request); 
and (vii) transmitting the notification to the at least a first receiver using the identified team application program (Paragraph 0029, To support the role of a coordinator, the collaboration environment 111 allows a user to: Add a Task (creating a task tag to assign participants to a specific section), Send a Task (triggering the collaboration environment 111 to email task recipients), and Remind (triggering the collaboration environment 111 to send an email reminder to designated participants; Paragraph 0052, Upon a coordinator's management request (e.g., sending a reminder to participants), the collaboration environment 111 acts on the coordinator's behalf. For example, the collaboration environment 111 imitates sending a reminder as if it were done by a person in a collaboration environment wiki 114. However, an extra step is performed to provide the desired awareness, which is otherwise missing in a normal email interaction. For example, for all three actions (Remind, Remove and Replace), the collaboration environment 111 emails the coordinator a confirmation with a status report after it performs the action per the coordinators request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for examining each service record for occurrence of the trigger condition based on defined/programmed rules, wherein a notification is sent to selected collaborators in response to the trigger of the invention of Muller et al. to further specify wherein the notification includes accessing a notification template of the invention of Chi et al. because doing so would allow allows users to use templates to specify their requests in emails and the emailed requests can be interpreted by the collaboration environment 111 to automatically drive the collaboration flow (e.g., notifying co-authors about their tasks or extracting a co-author's response from an email) (see Chi et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624